Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lawrence F. Glaser appeals the district court’s order denying his motion for reconsideration under Fed.R.Civ.P. 60 and motion for sanctions, which were filed in his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Glaser v. Enzo Biochem, Inc., No. 1:02-cv-01242-GBL (E.D.Va. Apr. 7, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.